     Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION



 TIMOTHY TIMMONS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:17-cv-I16


        V.



 KATHY MARTIN; ANDREW
 MCFARLANE;and CLARK,

                Defendants.



                                           ORDER


       This matter is before the Court on Plaintiffs Objections to the Magistrate Judge's Report

and Recommendation dated March 5, 2021. Doc. 70. In the Report, the Magistrate Judge

recommended the Court grant Defendants' Motion for Summary Judgment after finding

Defendants were entitled to qualified immunity. Id

       In his Objections, Plaintiff sets forth five arguments. First, Plaintiff argues the Magistrate

Judge did not apply the correct legal standard regarding qualified immunity. Doc. 77-1 at 1-5.

Plaintiff asserts the Magistrate Judge should have discussed several United States Supreme Court

cases, including Tavlor v. Rioias. 141 S. Ct. 52(2020), and Hone v. Pelzen 536 U.S. 730(2002).

Relying on Rioias and Hope. Plaintiff argues the Court need not evaluate whether previous cases

are factually similar because "[a] general constitutional rule already identified in the decisional

law may apply with obvious clarity to the specific conduct in question." Id at 2 (citing Rioias.

141 S. Ct. at 53-54, and Hope. 536 U.S. at 741).

       The Magistrate Judge did not err in his discussion ofthe qualified immunity standard. The

Magistrate Judge correctly concluded there are three ways a plaintiff can show a right is clearly
      Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 2 of 6




established in the Eleventh Circuit: "(1) pointing to 'a materially similar case decided at the time

of the relevant conduct by the Supreme Court, the Eleventh Circuit, or the relevant state supreme

court,'(2) identifying 'a broader, clearly established principle that should govern the novel facts

ofthe situation,' or(3)showing 'the conduct at issue is so obviously violated the Constitution that

prior case law is unnecessary.'" Doc. 70 at 7 (citing J.W. v. Birmingham Bd. of Educ.. 904 F.3d

1248, 1259-60 (11th Cir. 2018)). Rioias and Hope do not overrule this reasoning. Instead, the

Supreme Court simply concluded the egregious facts present in those specific cases(one dealing

with unsanitary cell conditions and the other with handcuffing an inmate to a hitching post)aligned

with the above-discussed second or third categories. Rioias, 141 S. Ct. at 53-54; Hope. 536 U.S.

at 741. The Magistrate Judge properly considered whether this case fell into any of the three

above-listed categories and concluded it did not and that Plaintiff did not satisfy his burden of

showing Defendants violated clearly established law. Doc. 70 at 7-13. The Court agrees with and

adopts the Magistrate Judge's conclusions on these points.

       Second, Plaintiff challenges the Magistrate Judge's conclusion on qualified immunity,

arguing Defendants violated clearly established law. Doc. 77-1 at 5-12. Plaintiff principally relies

upon the same three cases Plaintiff relied on his summary judgment response: Estelle v. Gamble.

429 U.S. 97 (1976); Campbell v. Beto. 460 F.2d 765 (5th Cir. 1972); and Martinez v. Mancusi.

443 F.2d 921 (2d Cir. 1970). Doc. 68 at 4; Doc. 77 at 1. The Magistrate Judge fully considered

and addressed these cases in his Report. Doc. 70 at 8-13. Plaintiff does not argue these cases are

materially factually similar cases (i.e., the first category of cases to be considered for qualified

immunity purposes), but instead argues these cases set forth a general principle that prison officials

may not interfere with medical treatment once prescribed. However, Plaintiff has failed to satisfy

his burden of showing this broader principle applies to the specific circumstances present in this
      Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 3 of 6




case. J.W.. 904 F.3d at 1259-60. It would not be apparent to a prison official that a failure to

accommodate a bottom-bunk or bottom-tier profile within a certain amount of time falls into the

intentional interference with medical treatment discussed in these cases. Nor has Plaintiff shown

the conduct at issue in this case so obviously violated the Constitution that prior case law is

unnecessary. Id

       Third, Plaintiff argues the Magistrate Judge erred by failing to consider Plaintiffs original

Complaint as evidence. Doc. 77-1 at 13-21. Plaintiff suggests factual allegations in the original

Complaint support his assertions he had a serious medical need in the form of a back injury and

Defendants were aware of the need. Id at 13. Plaintiff has amended his Complaint several times

throughout the course of this litigation. Docs. 9, 13, 48. Plaintiffs Third Amended Complaint

supersedes all earlier pleadings, and the Third Amended Complaint is not a sworn complaint.

Vames v. Local 91. Glass Bottle Blowers Ass'n of U.S. & Can., 674 F.2d 1365, 1370 n.6 (11th

Cir. 1982); Schreane v. Middlebrooks. 522 F. App'x 845, 847(11th Cir. 2013); Doc. 48. Plaintiff

cites various cases, and relies on two in particular, in support of his argument the Court still should

have considered Plaintiffs earlier sworn—but superseded—complaint, but those cases do not

support Plaintiffs argument. Plaintiff cites Dussouv v. Gulf Coast Inv. Corp.. 660 F.2d 594, 601

(5th Cir. 1981). In Dussouv. the Fifth Circuit Court of Appeals determined the plaintiff did not

entirely drop his claim for tortious interference by amending his complaint because "the amended

complaint continues to state a claim based on tortious interference," though, the court noted the

claim was not as clearly stated as it had been in the original complaint. Id. Undennining Plaintiffs

reliance on the case,the court expressly noted:"[T]he proposition that the amended complaint may

supersede the original is valid." Id. Plaintiff also relies on Borel v. U.S. Cas. Co.. 233 F.2d 385,

387-88 (5th Cir. 1956), but that case merely concludes a superseded answer could be admitted as
       Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 4 of 6




evidence at trial, given the unique circumstances in that matter. Borel v. U.S. Cas. Co.. 233 F.2d

385, 387-88 (5th Cir. 1956). Ultimately, none of Plaintiffs cases support the proposition the

Court is required to consider the factual allegations in Plaintiffs superseded Complaint in this

case. Furthermore,the Court expressly warned Plaintiff he"may not rest on the allegations in [his]

pleadings alone" for summary judgment purposes. Doc. 58;^Schreane. 522 F. App'x at 847

(holding district court did not err in holding the amended complaint superseded earlier complaint

when plaintiff was warned as much by local rule). Therefore, the Magistrate Judge did not err in

declining to consider the factual allegations in Plaintiffs superseded, original Complaint.

        Additionally, the Magistrate Judge explained he "reviewed the record in full, even outside

ofthe citations presented by Plaintiff," doc. 70 at 8 n.6, including Plaintiffs deposition testimony,

doc. 57-4, which contains allegations similar to those in the original Complaint, and the exhibits

to Plaintiffs original and amended complaints.' Additionally, the undersigned has conducted an

independent and de novo review of the entire record. Were that not enough. Plaintiff fails to

explain how consideration of the factual allegations in his original Complaint would have made

any difference to the qualified immunity analysis. Indeed, even taking that allegation as true.

Defendants would still be entitled to qualified immunity because Plaintiff has failed to show

Defendants violated clearly established law. Plaintiffs objection on this point lacks merit.

         Fourth, Plaintiff asserts the Magistrate Judge erred by declining to reopen discovery in this

case. Doc. 77-1 at 22. Plaintiff argues that because counsel was only recently retained, he should

be permitted an opportunity to serve interrogatories and conduct depositions. Id Plaintiff has

been provided with a full and adequate opportunity to pursue discovery and prepare a response



'       Plaintiff asserts the Magistrate Judge failed to consider the exhibits attached to Plaintiffs original
Complaint and his deposition testimony, but that is incorrect.         Doc. 77-1 at 16-17. The Magistrate
Judge considered and cited to these items several times in the Report. Doc. 70 at 3 n.4, 4, 5, 8 n.6.
      Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 5 of 6




briefin this case, including two extensions granted by the Court. Docs. 54,62. Moreover,Plaintiff

has failed to demonstrate how additional discovery would result in a different outcome on

summary judgment, given that the Magistrate Judge recommended granting summary judgment

solely on the basis ofqualified immunity. The Court agrees with and adopts the Magistrate Judge's

conclusion regarding the need to reopen discovery.^

       Fifth, Plaintiff argues he should be permitted to proceed in forma pauperis on appeal.

Doc. 77-1 at 22. As discussed above. Plaintiffs Objections are meritless. Thus, an appeal would

not be taken in good faith because there are no non-frivolous issues to raise on appeal. See

Coppedge v. United States. 369 U.S. 438, 445 (1962).

        Although not mentioned by Plaintiffs counsel in the Objections, Plaintifffiled his own pro

se response brief since the Report and Recommendation was entered in this case. Doc. 72.

Plaintiffsupposedly signed the response brief on February 18,2021, but the brief was not received

by the Court until much later. Id. Counsel filed a notice of appearance in this case and a response

brief on Plaintiffs behalf on February 24, 2021. Docs. 66, 67. Nonetheless, the Court has

reviewed Plaintiffs pro se response brief. Even considering that brief. Plaintiff has not met his

burden of showing Defendants violated clearly established law.

        After an independent and de novo review of the entire record, the Court CONCURS with

the Magistrate Judge's Report and Recommendation, ADOPTS the Report and Recommendation

as the opinion of the Court, and OVERRULES Plaintiffs Objections. The Court GRANTS

Defendants' Motion for Summary Judgment, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment, and DENIES Plaintiff informa pauperis status on appeal.




^      To the extent Plaintiff formally requested reopening discovery and the Magistrate Judge outright
denied that request, the Court reviews the Magistrate Judge's decision to determine if the decision was
clearly erroneous or contrary to law. The Court finds it was not.
Case 6:17-cv-00116-JRH-BWC Document 78 Filed 03/25/21 Page 6 of 6




 so ORDERED,this           of March, 2021.




                        J. RAND/yL HALL, CHIEF JUDGE
                         UNITEI^TATES DISTRICT COURT
                      -^GUTMERN DISTRICT OF GEORGIA
